Opinion issued May 2, 2017




                                     In The

                             Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                             NO. 01-16-00410-CR
                           ———————————
                   MICHAEL SHANE CLACK, Appellant
                                       V.
                      THE STATE OF TEXAS, Appellee


                   On Appeal from the 149th District Court
                           Brazoria County, Texas
                       Trial Court Case No. 76950-CR

                         MEMORANDUM OPINION
      The State indicted appellant, Michael Shane Clack, on two counts of

aggravated robbery. The jury found him guilty of both counts and assessed

punishment at 55 years’ imprisonment and a $10,000 fine.1 This sentence is within


1
      TEX. PENAL CODE. §§ 29.03, 29.02 (West 1994)
the applicable range.2 The trial court certified that this was not a plea-bargain case,

and that appellant had the right of appeal. See TEX. R. APP. P. 25.2(a)(2). Appellant

timely filed a notice of appeal.

      Appellant’s appointed counsel on appeal has filed a motion to withdraw, along

with an Anders brief stating that the record presents no reversible error and that,

therefore, the appeal is without merit and is frivolous. See Anders v. California, 386

U.S. 738, 87 S. Ct. 1396 (1967). Counsel’s brief meets the Anders requirements by

presenting a professional evaluation of the record and supplying this Court with

references to the record and legal authority. See id. at 744, 87 S. Ct. at 1400; see

also High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App. 1978). Counsel indicates

that he has thoroughly reviewed the record and that he is unable to advance any

grounds of error that warrant reversal. See Anders, 386 U.S. at 744, 87 S. Ct. at

1400; Mitchell v. State, 193 S.W.3d 153, 155 (Tex. App.—Houston [1st Dist.] 2006,

no pet.).

      Appellant’s counsel has informed us that he mailed a copy of the motion to

withdraw and Anders brief to appellant and informed him of his right to file a

response and to access the record. See In re Schulman, 252 S.W.3d 403, 408 (Tex.

Crim. App. 2008). Furthermore, a copy of the appellate records has been delivered




2
      See TEX. PENAL CODE ANN. § 12.32 (West 2009)

                                          2
to appellant for his review and to file a response. See Kelly v. State, 436 S.W.3d

313, 322 (Tex. Crim. App. 2014). Appellant has filed a pro se Anders response.

      We have independently reviewed the entire record in this appeal, and we

conclude that no reversible error exists in the record, that there are no arguable

grounds for review, and that therefore the appeal is frivolous. See Anders, 386 U.S.

at 744, 87 S. Ct. at 1400 (emphasizing that reviewing court—and not counsel—

determines, after full examination of proceedings, whether appeal is wholly

frivolous); Garner v. State, 300 S.W.3d 763, 767 (Tex. Crim. App. 2009) (reviewing

court must determine whether arguable grounds for review exist); Bledsoe v. State,

178 S.W.3d 824, 826–28 (Tex. Crim. App. 2005) (reviewing court is not to address

merits of each claim raised in Anders brief or pro se response after determining there

are no arguable grounds for review); Mitchell, 193 S.W.3d at 155. An appellant may

challenge a holding that there are no arguable grounds for appeal by filing a petition

for discretionary review in the Texas Court of Criminal Appeals. See Bledsoe, 178

S.W.3d at 827 n.6.

      Accordingly, we affirm the judgment of the trial court and grant counsel’s

motion to withdraw.3 See TEX. R. APP. P. 43.2(a). Attorney Perry Stevens must



3
      Appointed counsel still has a duty to inform appellant of the result of this appeal
      and that he may, on his own, pursue discretionary review in the Texas Court of
      Criminal Appeals. See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
      2005).

                                           3
immediately send the required notice and file a copy of that notice with the Clerk of

this Court. See TEX. R. APP. P. 6.5(c). We dismiss any other pending motions as

moot.

                                  PER CURIAM
Panel consists of Justices Keyes, Bland, and Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           4